 182DECISIONSOF NATIONALLABOR RELATIONS BOARD3.The Union, at all times material hereto, has been and still is the exclusiverepresentative of all the employees in the aforesaid unit for the purpose of col-lective bargaining, within the meaning of Section 9(a) of the Act.4.By unilaterally instituting wage and other changes and by otherwise engagingbargaining representative, Respondent has violated Section 8(a)(5) and (1) of theAct.Such unfair labor practices are unfair labor practices affecting commercewithin the meaning,of Section 2(6) and (7) of the Act.5.The strike of September 10 was, and continues to be, an unfair labor practicesstrike.[Recommendations omitted from publication.]General Molds and Plastics CorporationandRetail,Wholesaleand Department Store Union,AFL-CIOandDistrict 50,United Mine Workers of America,and Its Local Union 14024,Parties to the Contract.Case No. 6-CA-1056.November 21,1958DECISION AND ORDEROn December 2, 1957, Trial Examiner W. Gerard Ryan, issued hisIntermediate Report in this case, finding that the Respondent hadengaged and was engaging in certain unfair labor practices withinthe meaning of Section 8(a) (1) and (2), and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent and District 50, United AlineWorkers ofAmerica and its Local Union 14024, Intervenors and Parties to theContract, filed exceptions to the Intermediate Report and supportingbriefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications noted below.1.We adopt the Trial Examiner's findings as to the purposes and,scope of activities of the General Molds and Plastics CorporationFactory Board, and his conclusion that it is a labor organizationdominated by the Respondent.'2.We find, in agreement with the Trial Examiner, that the Re-spondent unlawfully assisted and contributed financial and othersupport to District 50 and Local 14024.We do not, however, agreewith the Trial Examiner's further conclusion that the evidence alsoestablishes domination ofDistrict 50 and Local 14024 by theRespondent.'N.L.R.B. v. Sharpies Chemicals, Inc.,209 F. 2d 645 (C.A. 6), enfg. 100 NLRB 20;N.L.R.B. v. Stow ManufacturingCo., 217 F. 2d 900 (C.A. 2), enfg. 103 NLRB 1280;Pacemaker Corporation,120 NLRB 987.122 NLRB No. 28. GENERAL MOLDS AND PLASTICS CORPORATION183The facts are substantially as set forth in the Intermediate Report.On June 28, 1956, at a meeting of the Factory Board, officials ofthe Respondent told the Factory Board's employee representativesthat they were aware of union activities in the plant, and urged them,and the employees to whom they were to carry the message, to goalong with the Factory Board for the next 4 to 6 months insteadof relying on an outside union.The next working day was Monday, July 2. About 3 p.m., AndrewGiardina, president of Respondent, received a telegram from District50 in which it claimed to represent a majority of the employeesand requested a bargaining meeting the next day.Giardina acknowl-edged the telegram that afternoon and suggested that District 50officials come to the Leetsdale plant the following day at 1 p.m.,to substantiate their majority.2The same day, Respondent's attorneyand a District 50 official each phoned the same professional arbitratorand arranged for him to be at the plant the next afternoon to checkon District 50's claim.About 7 p.m., a supervisor of the Leetsdaleplant drove to the Pittsburgh plant, about 17 miles away, to pickup Spagnoletti, a lead girl, in order to bring her to Leetsdale to haveher assist another lead girl in some instructional work.About thetime Spagnoletti finished her assignment at the Leetsdale plant,two representatives of District 50 appeared and asked for her.Spagnoletti had been asked by District 50 some months before toassist in organizing the Respondent's operations, but had refuseduntil the Pittsburgh plant could be combined with Leetsdale.Butdespite the fact that she had left her shift at the Pittsburgh plantwithout supervision, Spagnoletti agreed to remain at Leetsdale tosolicit the employees to join District 50 immediately.JosephineSchieck, Andrew Giardina's sister, and the official in charge of laborrelations, was at the plant that evening and made no objection whenSpagnoletti told her that she was going to solicit for an unnamedlabor organization.Schieck had been told by her brother that after-noon that District 50 had claimed bargaining rights and wouldappear the next day to consummate a bargaining agreement if itsmajority had then been established.Spagnoletti then tried to solicit employees to sign the District 50membership application cards, but since few of them knew her per-sonally, she had little success.She then requested another lead girl,Hintemeyer, who, as far as the record shows had shown no previousinterest in District 50, to assist her in signing up employees.'Thefloorlady, an admitted supervisor, and cousin of Andrew Giardina,saw them soliciting employees at work but made no effort to stop them.2District 50 admitted that when it sent its wire it had no more than 12 signedauthorization cards from employees of the Respondent out of a total complement at theLeetsdale plant of more than 500 employees.3 Spagnoletti and Hintemeyer were both Factory Board representatives. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe District 50 representatives returned to the plant about 3 hourslater, accepted the signed membership cards, about 160 in number,and brought them in to Josephine Schieck's office where they proceededto count them in her presence. One representative then said that theystill needed 50 or 60 more cards.The next day, July 3, shortly after the day shift began, Brozyna,another lead girl, and also a Factory Board representative, washanded a pad of District 50 cards by the floorlady and was told tostart signing up employees.Later, another lead girl and a rank-and-file production employee were given pads of District 50 cards by thefloor lady and told to sign up the employees at work.Employees on both shifts, mystified by this open solicitation on be-half of an outside union in view of the Respondent's open oppositiona few days previously, asked officials of Respondent and other super-visors who were on the production floor whether it was all right tosign, and in all such cases were told that it was O.I. to do so, that itwas the best thing to do, or that Respondent had looked into it, andthis was the best union for the employees.By noon of July 3, another 170 signatures had been obtained.Anhour or so later, the arbitrator arrived, checked the signatures on thecards against the payroll, and certified that District 50 representeda majority of the employees.The bargaining session then began be-tween the District 50 representatives and Andrew Giardina and hisattorney.The union representatives were accompanied to the nego-tiating session by the employees who had done the soliciting.TheDistrict 50 officials had a draft agreement with them and, after somegive and take, a contract was signed about 4 p.m. On the instructionof the District 50 representatives, the employees attending the negotia-tions signed the agreement as temporary officers of Local 14024.Immediately after the signing, a meeting of all employees on thefirst and second shifts was held on the production floor, for ratifica-tion of the agreement.The reading of the agreement generated somuch excitement and discontent that the Trial Examiner was unableto find that there had been a formal ratification.However, AndrewGiardina was called on to speak, and when he urged the employeesto accept the contract, the employees subsided.The total extent of District 50's organizational activities at theRespondent's plants before July 2, consisted of talking to Spagno-letti 2 or 3 times, holding a meeting at its regional offices attended by4 of Respondent's employees (none of whom did any card solicitingon July 2 or 3) and obtaining signed cards from no more than 12employees altogether, not all of whom worked at the Leetsdale plant.Despite this lack of organizational preparation, District 50 felt secureenough on July 2 to claim that it would substantiate its majority rep-resentation theverynext day.We are satisfied that its confidence was GENERAL MOLDS AND PLASTICS CORPORATION185.due to foreknowledge that the Respondent would actively support itssoliciting campaign.The methods of this support and assistance havebeen detailed above.They show that Schieck and the floorladiesplaced Respondent's facilities and the lead girls at District 50's dis-posal,and that they and other supervisors encouraged the employeesto sign up.The sudden reversal of Respondent's opposition toany outside union in itself made it obvious to the employees thattheir employer favored District 50 over all other competing labororganizations.In the face of its active support and identification with the campaignof District 50, we consider as without merit Respondent's contentionsthat the solicitation did not violate any plant rule, that it was unawareof what was going on in the plant on July 2 and 3, that the solicitationtook place mainly during rest and meal breaks, that it is not respon-sible for the lead girls' activities because they were not supervisors 4and that it did not authorize any pro-District 50 remarks which ad-mitted supervisors may have made.Through its illegal assistance and support the Respondent was theeffective cause in attaining majority status for District 50, and itthereby violated Section 8(a) (1) and (2).We do not, however, agreewith the Trial Examiner that it also dominated District 50 and Local14024.District 50 is an established labor organization with a con-stitution, a treasury of its own, and independently selected officers.The record contains no evidence to show that the Respondent at-tempted to control the organization and functioning of District 50 orof Local 14024 after the bargaining agreement was signed, or that anymanagement representative took part in their internal affairs after thelead girls who had been appointed as temporary officers of Local 14024had been supplanted by permanent officers elected by the employees.We do not, therefore, adopt the Trial Examiner's recommendationthat District 50 and Local 14024 be completely disestablished.53.The Respondent and District 50 have excepted to the Trial Ex-aminer's recommendation that Respondent's employees be reimbursedfor all dues and other moneys collected from them under the contract.As the contract did not contain a union-security provision, the excep-tions contend that membership in District 50 was not a condition ofemployment, and that those employees who joined District 50, did sovoluntarily.We do not agree. The cards which a majority of theemployees at the Leetsdale plant signed on July 2 and 3 were obtainedby District 50 with the Respondent's illegal assistance.The Respond-4we agree with the Trial Examiner that the lead girls were supervisors, but even iftheywere not, we would nevertheless find that the Respondent had authorized andratified their activities on behalf of District 50.International Association of Machinists,etc. v.N.L.R.B.,311 U.S. 72.5 Coast Aluminum Company,120 NLRB 1326;Adhesive Products Corporation,117NLRB 265. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDent thereby restrained and interfered with the right of the employeesfreely to choose a representative of their own selection, or to refrainfrom being represented at all.The cards not only authorized District50 to represent the signer, but were also applications for membershipin District 50 and authorizations to the Respondent to check off duesand fees from the signer's wages for transmittal to the Union.Eachemployee who signed such a card joined District 50 under coercion, andhis obligation to pay dues and fees was also coercively contracted.Wefind, therefore, that those employees who joined District 50 during theterm of the contract did so only because of District 50's bargainingstatus, which it had achieved through the illegal assistance initiallyrendered by the Respondent. In order to expunge the illegal effect ofthe Respondent's unfair labor practices, we shall direct the Respondentto reimburse individual employees for any dues or fees which it de-ducted from their earnings pursuant to checkoff authorizations signedduring the term of the agreement 64.District 50, its Local 14024, and the Respondent except to theTrial Examiner's denial of their motion invoking Section 10(b) asto those provisions of the complaint which allege domination andassistance to Local 14024.The original charge was served on theRespondent on August 2, 1956, and charged,inter alia,that the Re-spondent had, since on or about July 2, 1956, dominated and interferedwith the formation and administration of District 50.The fourthamended charge, filed on January 11, 1957, contained for the first timean allegation that Respondent had also dominated Local 14024. Theexceptions contend that the alleged violation affecting Local 14024involves a new party and thus constitutes a substantive change, un-related to the violations originally charged.The contention is foundedon a misapprehension of Section 10(b) and is rejected.The limita-tion clause of Section 10 (b) outlaws those unfair labor practices whichoccurred "more than six months prior to the filing of the charge andthe service of a copy thereofupon the person against whom such chargeismade."The Respondent is the only person in this proceedingagainst whom a charge has been made. Section 10(b) is inapplicablesince the violation affecting Local 14024 occurred within the 6-monthperiod preceding August 2, 1956, the date of service of a charge uponthe Respondent.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National Labor6 Coast Aluminum Company, supra; Hibbard DowelCo., 113 NLRB 28. Cf.N.L.R.B. v.Adhesive Products Corp.,258 F. 2d 403 (C.A. 2), in which the court denied enforcementto the Board's Order for reimbursement of dues because the checkoff authorizations hadnot been coercively obtained.7 Coast Aluminum Company, supra; Parker Brothers and Company,Inc.,101NLRB872, 874. GENERAL MOLDS AND PLASTICS CORPORATION187Relations 'Board hereby orders that the Respondent General Moldsand Plastics Corporation, Leetsdale, Pennsylvania, its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Dominating, assisting, or interfering with the administrationof the General Molds and Plastics Corporation Factory Board, orwith the formation or administration of any other labor organi-zation, and from contributing support to it or to any other labororganization.(b)Recognizing the General Molds and Plastics Corporation Fac-tory Board, or any successor, as the representative of any of itsemployees for the purpose of dealing with it concerning grievances,labor disputes, wages, rates of pay, hours of employment, and otherconditions of employment.(c) Interfering with, assisting, and contributing financial or othersupport to District 50, United Mine Workers of America and its Local14024.(d)Giving effect to the collective-bargaining agreement, dated July3,1956, between the Respondent and District 50, United Mine Workersof America and its Local 14024, or to any extension, renewal, or modi-fication thereof, or any other contract agreement between the Re-spondent and the said labor organizations which may now be in force.(e)Recognizing District 50, United Mine Workers of America andits Local 14024, as the representative of its employees for the purposeof dealing with the Respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, unless and until the said labor organizations shall havedemonstrated their exclusive majority representative status pursuantto a Board-conducted election among the Respondent's employees.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist the Retail,Wholesale andDepartment Store Union, AFL-CIO, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold all recognition from, and completelydisestablish General Molds and Plastics Corporation Factory Boardas the representative of any of its employees for the purpose of 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDdealing^with the Respondent concerning grievances, labor disputes,wages, ratesof pay, hours of employment, or other conditions of,employment.(b)Withdraw and withhold all recognition from District 50,United Mine Workers of America and its Local 14024, as the repre-sentative of its employees for the purpose of dealing with theRespondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment unlessand until the said labor organizations shall have demonstrated theirexclusivemajority representative status pursuant to a Board-conducted election among the Respondent's employees.(c)Reimburse all employees in the full amount of any dues orother moneys collected from them under the Respondent's agreementwithDistrict 50,UnitedMineWorkers of America, and itsLocal 14024.(d)Post immediately in its plant at Leetsdale, Pennsylvania,copies of the notice attached hereto marked "Appendix." 8 Copies ofsaid notice, to be furnished by the Regional Director for the SixthRegion, shall, after being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof and maintained byit for sixty (60) consecutive days in conspicuous places, including allplaces where notices to 'employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that the said noticesare not altered, defaced, or covered by any other material.(e) - Notify the Regional Director for the Sixth Region in writing,within ten- (10) days from the date of this Order, what stepsRespondent has taken to comply therewith.'IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent dominated or interfered' with the administration ofDistrict 50, United Mine Workers of America and its Local 14024 be,and it hereby is, dismissed.MEMBERS RODGERS andJENKINS took no part in the consideration ofthe above Decision and Order.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that : GENERAL MOLDS AND PLASTICS CORPORATION189WE WILL NOT dominate, assist, or interfere with the administra-tion of the General Molds and Plastics Corporation FactoryBoard or with any other labor organization of our employees.WE HEREBY disestablish the General Molds and Plastics Cor-poration Factory Board as the representative of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, andother conditions of employment.WE WILL NOT interfere with, assist, or contribute financial orother support to District 50, United Mine Workers of America,and its Local Union 14024.WE WILL NOT give effect to the agreement dated July 3, 1956,with District 50, United Mine Workers of America, and its LocalUnion 14024, or to any contract or agreement with those organiza-tions which may now be in force.WE WILL withhold all recognition from District 50, United MineWorkers of America, and its Local Union 14024, as the representa-tive of any of our employees for the purposes of collective bar-gaining unless and until said organizations shall have demon-strated their exclusive majority representative status pursuant toa Board-conducted election among our employees.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Retail, Whole-sale and Department Store Union, AFL-CIO, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities,for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities, except tothe extent that such right may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.WE WILL reimburse all of our employees in the full amount ofdues or other moneys collected from them under our agreementwith District 50, United Mine Workers of America, and its LocalUnion 14024.GENERAL MOLDS AND PLASTICS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charges filed by Retail, Wholesale and DepartmentStore Union, AFL-CIO, herein called the Union, the General Counsel of the NationalLabor Relations Board, herein called the Board, by the Regional Director for theSixth Region (Pittsburgh, Pennsylvania), issued a complaint dated January 11, 1957,againstGeneralMolds and Plastics Corporation, herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) and Section 2(6) and (7) of theNational Labor Relations Act (61 Stat. 136), herein called the Act.With respect to the unfair labor practices the complaint alleged, in substance, andthe Respondent's answer denied, that since on or about May 16, 1956, the Respondentdominated and interfered with the formation and administration of a labor organi-zation known as the General Molds and Plastics Corporation Factory Board, hereinreferred to as the Factory Board, and contributed financial and other support to it;and that since on or about July 2, 1956, the Respondent dominated and interferedwith the formation and administration of labor organizations known as District 50,UnitedMine Workers of America, and its Local Union 14024, and contributedfinancial and other support to them; and that the Respondent further interferedwith, assisted, promoted, supported, and encouraged them on and after July 2, 1956,by granting exclusive recognition on July 3, 1956, to District 50 and by enteringinto a collective-bargaining agreement with District 50 at a time when District 50did not represent an unassisted majority of the Respondent's employees and whenDistrict 50 was not the freely chosen representative of the Respondent's employees,in violation of Section 8(a)(2) and (1) of the Act.Prior to the hearing, and on February 7, 1957, the Regional Director granted amotion by District 50 and its Local 14024 to intervene in this proceeding.District 50and its said Local thereupon interposed an answer in substance denying the com-mission of unfair labor practices by the Respondent.District 50 and its Local 114024will hereinafter be referred to jointly as District 50.Pursuant to notice a hearing was held in Ambridge, Pennsylvania, before W.Gerard Ryan, the duly designated Trial Examiner.The Respondent and District 50were represented by counsel and the Union was represented by a representative atthe hearing.Full opportunity was afforded at the hearing to present evidencepertinent to the issues, to examine and cross-examine witnesses, to argue orally onthe record, and to file briefs and proposed findings and conclusions.At the hearing, I reserved decision on motions by the Respondent and District 50to dismiss the complaint on the grounds that it is not supported by sufficient proofand further that the alleged violations with respect to Local 14024 and the FactoryBoard occurred more than 6 months before the filing and service of the amendedcharges.The motion to dismiss the complaint because it is not supported by sufficientproof is denied.With respect to the motion invoking Section 10(b) of the Act, the originalcharge which was filed on August 1, 1956, and served on the Respondent onAugust 2, 1956, alleged violations of Section 8(a) ('1), (2), and (3) of the Act.Thefirstamended charge filed on September 20, specifically referred to the FactoryBoard as being dominated and assisted from on or about February 1, 1956, andthe fourth amended charge filed on January 11, 1957, specifically referred to Dis-trict 50's Local 14024 as being dominated and assisted on or about July 2, 1956,and thereafter.The complaint alleged 8(a)(1) and (2) violations occurringon or after May 16, 1956, with respect to the Factory Board and July" 2, 1956,with respect to District 50 and its Local 14024.Thus the earliest conduct allegedin the complaint as an unfair labor practice is within 6 months of the service ofthe original charge on August 2, 1956. Section 10(b) of the Act does not barissuance of a complaint based on such conduct and the motions by the Respondentand District 50 in this respect are denied.'Oral argument was waived and briefs have been received from the GeneralCounsel, the Respondent, and District 50.The Union did not file a brief.From my observation of the witnesses and upon the entire record in the case,I,'make the following:"1 Triboro Carting Corporation,117 NLRB 775. GENERAL MOLDS AND PLASTICS CORPORATION191FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent,GeneralMolds and Plastics Corporation,isa Pennsylvaniacorporationmaintaining its principal office and place of business at Leetsdale,Pennsylvania,where it is engaged in the manufacture,sale, and distribution of moldedplastic, battery controlled mechanical toys. In the year prior to the hearing, theRespondent sold and shipped from its Leetsdale, Pennsylvania,plant finished prod-ucts valued in excess of $1,000,000 of which in excess of$1,000,000 of the saidproductswere shipped to points outside the Commonwealth of Pennsylvania.Jurisdiction is not contested,and I find that it will effectuate the policies of theAct to assert jurisdiction.II.THE LABOR ORGANIZATIONS INVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO, andDistrict 50, UnitedMine Workers of America, and its Local Union 14024 are labor organizations withinthe meaning of the Act.The Respondent contended that the General Molds and Plastics CorporationFactory Board,unaffiliated,isnot a labor organization within the meaning ofSection 2 (5) of the Act.The Factory Board is composed of representatives of Respondent'smanagementincluding the president,vice president,treasurer,general manager, chairman of theboard of directors,and 12 representatives selected by the employees from the variousdepartments.Employee representatives are required to have 1 year's service withthe Respondent.The Factory Board dealt with the Respondent on matters con-cerning grievances, wages, and other conditions of work.The Respondent's presidenttestified that the Factory Board represented employees as the agent of the employeesin dealing with the company on matters of working conditions.Section 2(5) ofthe Act defines the term "labor organization"to include"any organization of anykind,or any agency or employee representation committee or plan, in whichemployees participate and which exists for the purpose,inwhole or in part, ofdealing with employers concerning grievances,labor disputes,wages, rates of pay,hours of employment,or conditions of work."Applying that definition to thesituation presented,the employees"participated"in the Factory Board and it existsfor the purpose in whole or in part,of dealing with the Respondent concerninggrievances,wages, and other conditions of work.Accordingly,I find that theGeneralMolds and Plastics Corporation Factory Board, unaffiliated,isa labororganization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe Respondent is essentially a family corporation.Its founder and presidentisAndrew(Andy)N. Giardina;his brothers, Sam and James, are vice presidentsin charge of production and engineering, respectively;his sister,Josephine Schieck,isassistant to the president and in charge of purchasing and labor relations; hiscousin, Josephine Chmay, is a floorlady and his nephew,Sam Liberto,is superin-tendent of all the shifts in the molding department.B. E. Brunetti is comptrollerand Cecilia Kumpfmiller is a floorlady.The floorladies are admittedly supervisorswithin the meaning of the Act.Kumpfmiller and Chmay are directly responsibleto Sam Giardina.The Respondent operated 3 shifts at the Leetsdale plant with approximately 292employees on the 8 a.m. to 4 p.m. shift;200 employees on the 4 p.m.tomidnightor second shift;and 56 employees on the midnight to 8 a.m. or third shift. The firstand second shifts are each under the overall supervision of a floorlady.CeciliaKumpfmiller was floorlady in charge of the entire first shift and Josephine Chmaywas floorlady in charge of the entire second shift.Each floorlady(also referredto as shift foreman)was assisted on the assembly lines by pushers or assistant push-ers.The pushers are also interchangeably referred to in the record as lead girls,line girls, foremen,or group leaders.Pushers for each of the 7 production lineswere in charge of and responsible for the work and production of approximately20 to 30 employees.Kumpfmiller and Chmay had meetings of the pushers on theirown particular shifts and discussed production problems with them; and the pushersor lead girls would in turn go to the employees on their assembly lines and explainthe production problems and how to work them out. Rose Brozyna testified crediblythat she received 2 weeks' training as a line girl or pusher from her supervisor,Kumpfmiller,at the Western Avenue plant before she actually started working at 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Leetsdale plant as a pusher on the crane line.From the credited testimony ofPusher Ann Leto, she had authority to and did assign employees to different posi-tions on the production line and thereafter moved them as required to other positionson the assembly line. If an employee was unable to do the work after being triedout at three positions, the pusher reported to the floorlady and the employee wasdischarged.On one occasion,Leto recommended the discharge of an employee toKumpfmiller who then observed the employee and when she"talked back"to Kumpf-miller she was discharged.The pushers received 10 cents more per hour than therank-and-file employees and although the pushers did perform some productionwork they moved up and down the assembly line in performing their supervisoryduties.Frances Katterson credibly testified that on June 8, 1956, the day she firststarted work for the Respondent,Chmay, at a meeting of approximately 20 newemployees, introduced Beatrice Senagra to them as their line boss or pusher whowould assign them to do their work and tell them what to do; and that Chmay wouldbe there to assist Senagra. Isabelle Spagnoletti testified credibly that she was a pusherand in sole charge of the second shift in the molding department at the Pittsburghplant beginning in June 1956. Prior to June,Sam Liberto,superintendent in chargeof the three shifts in the molding department who was assisted by a pusher and anassistant pusher for each shift, remained at the plant each day until 8 p.m., andthereafter the pushers were in complete charge of their respective shifts.Contraryto the contention of the Respondent,I find that Pushers Isabelle Spagnoletti, RoseBrozyna, Madeline Hintemeyer,and Ann Leto were supervisors within the meaningof the Act.While the question is a close one,the fact that the supervisor introducedthe pusher to new employees as their boss,and the responsibilities exercised by thepushers, demonstrate that they have the authority to assign employees on their respec-tive lines and responsibly to direct their work.The complaint alleged and the Respondent denied that the Respondent in viola-tion of Section 8(a)(1) and(2) of the Act has on and after May 16, 1956, domi-nated and interfered with the formation and administration,among its employees, ofa labor organization known as the General Molds and Plastics Corporation FactoryBoard,and has contributed financial and other support thereto.The Factory Board is composed of the officers and key personnel of the Respond-ent plus 12 representatives elected by the employees to represent the employees.There are no eligibility rules for voting by the employees but the Respondent estab-lished the qualification that nominees for employee representatives have 1 year's priorservice with the Respondent.The Respondent established the nature,structure, andfunctions of the Factory Board in 1954,and made it applicable to the Leetsdale plantinMay and June 1956.2The Respondent established annual elections for employeerepresentatives to be held in March or April.The Respondent furnished ballots tothe employees which, when completed,were returned,unsealed, to the Respondent'ssupervisor.Monthly dinner meetings, paid for by the.Respondent to which newemployeeswere invited,were arranged by either Josephine Schieck or AnnWaroblak.3Josephine Schieck presided at the meetings of the Factory Board.In June 1956,at a meeting presided over by Josephine Schieck,employees wereelected to the offices of president,vice president,treasurer,and secretary.Theminutes of the meetings were taken by Ann Waroblak. Supplies and stenographicservice were supplied and paid for by the Respondent.The Factory Board had notreasury,dues, initiation fees, or any source of income.No meetings of the FactoryBoard have ever been held attended only by the rank-and-file employees.The Re-spondent's president,Andrew Giardina,testified there were approximately 200 em-ployees at the plant in Pittsburgh.It has been stipulated that there were 548 em-ployees on July 2 and 3 at the Leetsdale plant.Thus the new employees at theLeetsdale plant represented a majority of the employees but they were not givenany opportunity to express themselves as to whether the Factory Board should betheir representative.In June 1956 the Factory Board and its representatives wereintroduced to the Leetsdale employees and on June 28 and June 29,Josephine Schieckand Andrew Giardina urged the employees to go along with the Factory Board for4 to 6 months instead of having an outside union,as he was in no position to payunion wages.2 No finding of any unfair labor practice is made with respect to any conduct prior to6monthsbeforethe charge herein was served on the Respondent on August 2, 1956.Evidence with respect to events prior to said 6-month period has been received as back-ground evidence only.3It was stipulated that AnnWaroblak was secretary-stenographer for Josephine Schieckand also worked in the cost accounting office. GENERAL MOLDS AND PLASTICS CORPORATION193.That the Company recognized that the Factory Board represented the employeesin dealing with the Respondent on matters of working conditions, holidays, wages,and other matters, is apparent from the testimony of Andrew Giardina as follows:Q. . . Didn't the Factory Board represent the employees as the agent ofthe employees in dealing with the company on matters of working conditions?A. Yes.We used it as a method of communication and getting along to-gether, that's right.Q. Then so far as the company is concerned, it negotiated with this FactoryBoard on matters pertaining to holidays and wages and other matters thatcame up?A. Any problems came up, we brought to the Factory Board and they woulddiscuss it.The next thing about it, they could settle it in a lot of cases rightthere, and in other cases they would settle it afterwards.Andrew Giardina further testified:Q. Do you find that the Factory Board was an effective way, through its rep-resentatives, of communicating to the employees, what the company was propos-ing inthe way of, maybe, benefits, hospitalization? Is that right?A. Yes.I accordingly find that the Respondent on and after June 1956 dominated, assisted,and interfered with the administration of the General Molds and Plastics CorporationFactory Board in violation of Section 8(a) (1) and (2) of the Act.There is no evi-dence that the Factory Board functioned after July 3, 1956; in fact, the evidence isthat it did not function.The question is not moot as the Respondent contends.Since there has been a violation of Section 8(a)(1) and (2) of the Act, remedialsteps are necessary to prevent its reoccurrence.The complaint further alleged and the Respondent and District 50 denied that theRespondent, in violation of Section 8(a)(1) and (2) of the Act, on and after July 2,1956, dominated and interfered with the formation and administration among itsemployees of a labor organization known as District 50 and has contributed financialand other support thereto; and that on and after July 2, 1956, did further interferewith, assist, promote, support, and encourage District 50 by granting exclusiverecognition to District 50 on July 3, 1956, as the collective-bargaining agent for itsemployees and entering into and executing a collective-bargaining agreement withDistrict 50 on July 3 for its employees at a time when District 50 did not representan unassisted majority of Respondent's employees and when District 50 was not thefreely chosen representative of Respondent's employees.The Events of July 2, 1956On Monday, July 2, 1956, the first working day after the company picnic on theafternoon of Friday, June 29, District 50 sent a telegram to the Respondent whichwas read over the telephone to the Respondent at 3:06 p.m., stating:The majority of your employees have signed District 50 United Mine Workersof America membership cards authorizing us to be their bargaining agent andtherefore we request a meeting immediately to negotiate a collective bargainingagreement covering all maintenance and production employees excluding super-visors guards professional and salaried employees.Suggest July third 11 AMLeetsdale plant.Advise.Andrew Giardina testified that on July 2, after he received the above telegram, hecame to the conclusion that the unrest among the employees could be straightened outby having an outside union.He testified further that prior to the receipt of the tele-gram, he had never heard anything about District 50 among the employees.At 4:30 p.m., that same afternoon, Andrew Giardina dictated and sent the follow-ing telegram in reply:Re your telegram of July 2nd impossible to meet you at 11:00 A.M. as sug-gested.Suggest meeting at 1:00 P.M. on July 3rd, Leetsdale plant.Advise.Isabelle Spagnoletti, a pusher or lead girl and a Factory Board representative, wasthe onlyperson incharge of the night shift at the Pittsburgh plant after May 1956.On July 2, after approximately 3 hours' work at the Pittsburgh plant, she was broughtto the Leetsdale plant by Sam Liberto, the supervisor of the molding department, toassistMrs. Monica Neth in teaching the employees how to run a new mold. Soonafter her arrival at the plant, Spagnoletti spoke to Josephine Schieck who inquiredabout Spagnoletti's children who had been ill.Then Spagnoletti asked how things505395-59-vol. 122-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere going and if there was still talk about a union.-Schieck replied in the affirma-tive4and Spagnoletti said, "Well,seems like that's the only thing that's going to haveto happen in order for things to start working up good."Schieck shrugged hershoulders and replied, "I don't know"and walked away.5About 7:30 or 7:45 p.m., on July 2, District 50 representatives,Messrs. Shostand Kilhenny visited the Leetsdale plant and asked Spagnoletti 6 to get some District50 cards signed by the Respondent's employees.7Spagnoletti took the cards,promisedto get them signed and went to Schieck's office.Spagnoletti stood in the doorwayand informed Schieck who was sitting at her desk,"There's two guys out therethat want me to get these cards signed for a union." (Spagnoletti had the cards inher hands.)Schieck according to Spagnoletti replied, "I'll tell you, I'm kind of dis-gusted with the whole thing.I don'tcare what you do. If that's what the girlswant,I don'tcare."Spagnoletti testified she did not tell Schieck the name of theunion and Schieck did not look at the cards.8Spagnoletti then tried to sign up some of the employees but they refused becausethey did not know her. She then spoke to her friend Madeline Hintemeyer whoworked on one of the assembly lines and who was also an employee-representativeon the Factory Board. Spagnoletti informed Hintemeyer that she had brought thecards to Schieck and told her about them but Schieck replied she did not care-thatif the girls wanted to sign, it was up to them.Whereupon Hintemeyer said shewould help Spagnoletti and when Hintemeyer identified Spagnoletti to the girls theysigned the cards.Hintemeyer and Spagnoletti during the lunch periods and breakperiods obtained signed cards and some signatures were obtained during workperiods.After signing District 50 cards on July 2 following Hintemeyer's request,employeeRubottom and two other employees sought out Supervisor Chmay and asked ifthey should have signed.Chmay replied that it was all right;that Andy(Giardina)wanted all of them to sign the cards.Employee Margaret McKelvey and others ather work table knew that the employees were signing District 50 cards.One of thegirls at the table said,"Here comes Jo Schieck.I'm going to ask her if we shouldsign."When Schieck came nearer,she asked,"Jo,what shall we do? Shall wesign?"Schieck replied,"Yes, sign."Following that,McKelvey and the others atthe work table signed the cards when Hintemeyer brought the cards to their table.When Schieck passed the work table where employee Dorothy Ostrander and otherswere working,Schieck was asked if it was all right to sign the cards. Schieck smiledat them and replied that the company wanted to survive,everybody wanted to eat,and the only way they could survive was to have a union.Later that evening,Ostrander asked Schieck if she really wanted them to sign the cards and Schieckanswered,"What was good for Andy(Giardina)was good for her."Ostrandersigned the card.Messrs. Shost and Kilhenny returned to the plant as prearranged with Spagnolettiaround 11 p.m., and Spagnoletti gave the signed cards to them.Spagnoletti andHintemeyer had obtained 164 cards signed during approximately 3 hours in the4Andrew Giardina testified that he discussed the matter with Josephine Schieck afterreceiving the telegram from District 50 and that she was present when he called hisattorney and "was in on everything."5 Page 11 of the General Counsel's brief mistakenly attributes a statement by Schieckto Spagnoletti that the Respondent had decided an outside union was necessary in orderfor the Respondent to survive.That statement was made not to Spagnoletti but toDorothy Ostrander by Schieck at page 85 of the transcript.9 On or about April 27, 1956,John Shost, field representative for District 50 hadspoken with Spagnoletti at the Respondent'sWestern Avenue plant in Pittsburgh regard-ing the possibilities of organizing the employees.She told him to wait until the plantmoved to Leetsdale.On May 21, 195G,he again talked to Spagnoletti who told him theplant would move to Leetsdale about a month from then.7Application for membership and authorization for dues checkoff and initiation feewere part of one card.8 Josephine Schieck testified on direct examination that Spagnoletti stood in the door-way to her office and said,"Jo, I've talked to two men and I have some cards here.They are from the UDMW" ;that Schieck replied she was so upset with production prob-lems she did not care what Spagnoletti did, adding that was something for Spagnolettiand the other girls to decide-that Schieck could not decide that for them. GENERALMOLDS AND PLASTICS CORPORATION195presence of and with knowledge of the shift supervisor.There was no deductionfrom their pay for such activity.Upon obtaining the cards, Shost and Kilhenny accompanied by Spagnoletti andHintemeyer went to Schieck's office where the cards were handed to Schieck, whothumbed through them and said, "Well,if that's what the girls want that's theirbusiness."Shost then said that 50 or 60 more cards were needed .9The foregoing findings are based on the credited testimony of Spagnoletti, Ru-bottom, McKelvey,and Ostrander.Chmay did not testify and there was no showingthat she was unavailable as a witness.The Events of July 3, 1956, and ThereafterEmployee Rose Brozyna began her work as usual at 8 o'clock in the morning of.July 3, and 30 or 45 minutes later, Supervisor Kumpfmiller gave her a pad of District50 cards and instructed her to start"signing these girls up."Brozyna inquired what.itwas and Kumpfmiller replied, "It's for a union."When Brozyna protested thatshe did not want to sign anything,Kumpfmiller replied, "Go ahead. It's O. K."Brozyna asked who had picked her for that and Kumpfmiller answered, "Jo.Schieck." James Giardina,vice president and in charge of engineering,told employeeGarnet Schindler and other employees at her work table that Rose Brozyna wouldbe around with some papers for them to sign and further added, "I want to see thatyou girls sign them." Brozyna after her talk with Kumpfmiller walked up and downthe work lines,during working hours, getting applications signed by the employees.When Brozyna reported to Kumpfmiller that some of the employees protested thatthey did not want to sign;that they wanted to take them home and let their husbandsor fathers read the cards,Kumpfmiller replied,"There'sno time for fooling around,you have to go to a meeting.You have to get the cards signed to go to a meetingat twelve o'clock."That was the first knowledge that Brozyna had that she hadto go to a meeting at noon that day. Brozyna thereupon secured signed cards fromthe employees.When Brozyna reported to Kumpfmiller that employee Jo Sieusstill refused to sign a card,Kumpfmiller said, "It'sokay.Sign it.The companywants you to."Brozyna then spent the next 2 or 21/z hours obtaining signatures totheDistrict 50 cards.Kumpfmiller told Vivian Saveno and another employeeto sign the cards or there would be no work in the morning;that the company hadlooked into it and found District 50 was one of the cheapest unions they couldbelong to.Saveno returned to her work table, repeated to the other employeesthere what Kumpfmiller had said and they then signed the cards. Saveno testifiedshe signed the card "voluntarily"because she wanted to work.When Ann Leto-toldKumpfmiller the girls did not want to sign the cards, Kumpfmiller told Letoin the presence of Brozyna to walk down the work line and tell the girls that ifthey did not want to sign the cards they would have no job on Thursday. Letothereupon did as she was instructed and all the girls on her work line signed District50 cards.Employee Josephine Kelly received an emergency telephone call on themorning of July 3 which required her to leave the plant.After receiving permissionfrom Kumpfmiller to leave, Kumpfmiller told her to sign the paper that Brozyna hadbefore she left the plant.Kelly went to Brozyna and inquired what there was to-sign.Brozyna showed her a District 50 card and told her it was Schieck's orders tosign.Brozyna told her she had no choice and to sign or there would be no work.Kelly thereupon signed and left the plant.Employee Hildegarde Sasse sought outSchieck on July 3 when Schieck was alone and asked her if she wanted Sasse to signfor the union.Schieck replied,"Yes, Hildegarde,Iwant you to sign.This will bethe best for all of us."Sasse testified"I couldn't believe she [Schieck]wanted meto sign for a union.Three days before she asked us, `Please don't sign, don't take aunion in."'Sasse signed her card on July 6 because Schieck had told her she wantedher to sign and Sasse believed it would be best for her since Schieck had said so.The foregoing findings are based on the credited testimony of Brozyna,Sieus. Saveno,Leto, Kelly, and Sasse.Vice president James Giardina and Supervisor Kumpfmillerdid not testify and there is no showing that they were unavailable as witnesses.Josephine Schieck testified but was not questioned concerning the events of July 3.Through the solicitations of Brozyna,Leto,and Gronsky,buttressed by thedirectives,support and threats of Vice President James Giardina and SupervisorKumpfmiller,172 additional signed cards were obtained from the employees by0 General Counsel's brief at n.12 mistakenly attributes to Schieck the statement that:50 or 60 more cards were needed. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDnoontime on July 3, 1956, thereby accomplishing more than a numerical (but notan uncoerced, unassisted) majority.No deductions from their pay were made forthis activity.In the early afternoon on July 3, the Respondent met with representatives ofDistrict 50.B.Meredith Reid, of Pittsburgh, an attorney and mediator, had beenemployed by the Respondent to conduct a card check.Reid compared the nameson the cards with the names on the payroll and certified that out of 548 eligibleemployees there were 334 valid cards and 3 cards were void.Reid had no knowl-edge of the circumstances surrounding the signing of the cards.AfterReid'sreport, the Respondent negotiated and signed a collective-bargaining agreement withDistrict 50.The contract was signed in the presence of Respondent's representa-tives, including Andrew Giardina and Josephine Schieck, on behalf of the Local bySpagnoletti,Hintemeyer, Brozyna, and Joseph Gronsky all of whom were FactoryBoard officers, after they were directed by District 50 representatives to sign astemporary officers of the Local.Messrs. Shost and Neely signed as representativesof District 50.A ratification meeting of 400 or 500 employees took place withRespondent's consent on Respondent's premises about 4 o'clock that same afternoonat which Andrew Giardina, Cecilia Kumpfmiller, and Payroll Supervisor Willoughbywere present.The testimony is conflicting as to what occurred at the meeting. Shost testifiedthe contract was read in its entirety to the assembled employees.Others testifieditwas not read in its entirety and because of the noise and confusion it was decidedto adjourn the meeting to another time and place. Still others testified the contractwas ratified by voice vote; others testified no vote was taken.At the meetingDistrict 50 representatives and Andrew Giardina urged the employees to accept thecontract.One employee, Vivian Saveno, asked Andrew Giardina at the meetingif he was responsible "for the intimidation of our signatures."He denied the accu-sation.When Mary Bukovacki heard the contract was with District 50, sheattempted to leave the meeting but found the door locked.Kumpfmiller orderedher to go back to the meeting, saying, "Mary, you are to go back to the meeting.You are being paid by the company for your time. Get back to the meeting." Theforegoing findings are based on the credited, uncontradicted testimony of Savenoand Bukovacki.The General Counsel contends the contract was not ratified.The Respondentand District 50 contend that it was ratified.The Respondent made the contracteffective July 3, 1956, including the provisions for deductions of dues and initiationfees.I find it unecessary to find on the state of this record that it was or was notratified.In view of my findings,infra,that District 50 did not represent an un-coerced and unassisted majority of the Respondent's employees, any contractarrived at on such a basis would be entirely nugatory.Any purported ratificationby the employees would be subject to the same disabilities as the claim to amajority would present'On the basis of the foregoing facts and upon the entire record, I find, as thecomplaint alleged, that since July 2, 1956, the Respondent in violation of Section8(a)(2) and (1) of the Act, dominated and interfered with the formation andadministration among its employees of a labor organization known as District 50and has contributed financial and other support thereto; and that since July 2, 1956,interferedwith, assisted, promoted, and encouraged District 50 by granting itexclusive recognition on July 3, 1956, as the collective-bargaining agent for itsemployees and by executing a collective-bargaining agreement on said date andthereafter continuing it in effect when District 50 did not represent an unassistedmajority of the Respondent's employees and when District 50 was not the freelychosen representative of Respondent's employees; thereby interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaranteed in Section 7of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the Respondent's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. GENERAL MOLDS AND PLASTICS CORPORATIONV. THE REMEDY197Having found that the Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) and(2) of the Act,I shall recommend that it ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies ofthe Act.Having found that the Respondent dominated,assisted,and supported theFactory Board, I shall recommend that the Respondent cease and desist from suchconduct, and that it withdraw recognition from and completely disestablish theFactory Board as the representative of any of its employees for the purpose ofdealing with it concerning grievances,labor disputes,wages, rates of pay, hours ofemployment,or other terms or conditions of employment,and that the Respondentrefrain from recognizing the Factory Board or any successor thereto for any of theforegoing purposes.Having found that the Respondent dominated,assisted,and supported District50, I shall recommend that the Respondent cease and desist from such conduct.Having found further that the Respondent violated Section 8(a) (1) and (2) ofthe Act by recognizing District 50 as the bargaining representative for its productionand maintenance employees,although District 50 had not been designated andselected as such representative by an unassisted and uncoerced majority of theemployees, and entering into on or about July 3, 1956, and thereafter maintainingin effect an agreement with District 50 covering all its production and maintenanceemployees,I shall recommend that the Respondent withdraw and withhold recog-nition from District 50 as the collective-bargaining representative of its productionand maintenance employees,and, insofar as the aforesaid agreement applies tosuch employees,that it cease giving effect thereto,or to any modification,extension,supplement,or renewal thereof, or to any further superseding or implementingagreement.Nothing in this recommendation,however, shall be deemed to requirethe Respondent to vary those wages, hours of employment,rates of pay,seniority,or other substantive provisions in its relations with its production and maintenanceemployees that the Respondent may have established in the performance of saidagreement or to prejudice the assertion by such employees of any right they mayhave thereunder.Nothing in the recommendations will prevent the employees,after the unfairlabor practices have been remedied and the conditions for a free choice established,from adopting representation from their own ranks or any other kind of representa-tion, if such be their genuine desire unfetteredby employerdomination.Upon the basis of the foregoing findings of fact,and upon the entire recordin the case,Imake the following:CONCLUSIONS OF LAW1.GeneralMolds and PlasticsCorporationis,and at all times relevant heretowas, engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The GeneralMolds andPlasticsCorporation Factory Board,unaffiliated, isa labor organizationwithin themeaning ofSection 2(5) of the Act.3.Retail,Wholesale andDepartmentStore Union, AFL-CIO, isa labor organi-zation withinthe meaning of Section2(5) of the Act.4.District 50,UnitedMineWorkers of America, and its Local Union 14024are labor organizationswithinthe meaningof Section 2(5) of the Act.5.By dominating,assisting,supporting,and interferingwiththe administration oftheGeneral Molds and Plastics Factory Board, as heretofore described,the Re-spondent has engaged in, and is engaging in, unfair labor practiceswithin themeaning of Section8(a)(2) of the Act.6.By dominating,assisting,supportingand interferingwith the administrationof District50,UnitedMineWorkers of America, and its Local Union 14024, asheretoforedescribed,the Respondenthas engagedand is engaging in unfair laborpractices withinthe meaning of Section8(a)(2) of the Act.7.By such conduct the Respondent has interferedwith, restrained and coercedits employees in the exerciseof the rightsguaranteed in Section7 of the Act, andthereby has engagedand is engaging in unfairlabor practices within themeaning ofSection 8(a) (1) of the Act.8.The aforesaid unfair laborpracticesare unfairlabor practicesaffectingcommerce within the meaning of Section2(6) and (7) of the Act.[Recommendationsomitted from publication.]